 In the Matter Of INTERNATIONAL-PLAINFIELD MOTOR COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL NO. 343, CIOCase No. f-R-6042.Decided April 5i 1946Chadbourne, Wallace, Parke & Whiteside, by Mr. Dwight R. Collin,of New York City, for the Company.Rothbard, Harris & Oxfeld,byMessrs. Emil OxfeldandAbrahamL. Friedman,of Newark, N. J., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automo-bile, Aircraft and Agricultural Implement Workers of America, LocalNo. 343, CIO, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofInternational-PlainfieldMotor Company, Plainfield, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before RobertSilagi,Trial Examiner.The hearing was held at Newark, NewJersey, on January 21, 1946.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInternational-Plainfield Motor Company is a New Jersey corpora-tion whose stock is owned by Mack-i^'lanufacturing Corporation.AtPlainfield, New Jersey, the Company operates its parent's Factory67 N. L.R. B., No. 9.92 INTERNATIONAL-PLAINFIELD MOTOR COMPANYu3Division, which is the plant involved in this proceeding.The Com-pany is there engaged in the manufacture of motor trucks, busses, fireapparatus, and similar products.The principal raw materials usedby the Company in its manufacturing operations are steel and othermetals.During the year 1945 the Company purchased raw materialsvalued in excess of $1,000,000, of which at least 50 percent was shippedfrom points outside the State of New Jersey.During the same period,the Company sold more than $1,000,000 worth of manufactured prod-ucts, of which at least $1,000,000 worth represented shipments topoints outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local No. 343, is a labor organi-zation affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit comprisingall powerhouse engineers of theCompany, excluding supervisory employees.The Company con-tends, contrary to the Union, that all powerhouseengineers are super-visory employees.There are two powerplants known asthe Second Street Power Plantand the Front Street Power Plant.Threeof the six engineers areclassified as shift engineers and three as chiefengineers.All engi-neers arelicensed by the State of New Jersey.^The Field Examiner reported that the Union submitted five application and authoriza-tion cards, and that there are approximately six employees in the alleged appropriate unit. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDShift engineersThenight shift engineer at the Second Street Power Plant 2operateson the same shift with the chief engineer in charge of the plant atnight.He alternates with the chief engineer in taking readings.Although he is classified as a shift engineer he is not now in chargeof a shift, and the Company does not claim that he has the right torecommend the hire or discharge of employees.This employee re-ports to the night chief engineer at the Second Street Power Plant.Theassistant to the chief engineer on the day shift at the SecondStreet Power Plant3helps to start the machines, takes readings of themeters and checks the pumps.He also transmits orders of the chiefengineer to the firemen, coal passers, and mechanics.Although he isclassified as a shift engineer, he operates the plant only during theabsence of the chief engineer, and then.only during 5 days of theweek.Apparently he has never made any recommendations withrespect to hiring, discharging, or disciplining of employees.Thenight shift engineer at the Front Street Power Plant 4operates thisplant during the night shift except on Sunday, when he relieves thechief engineer in charge of the day shift at the Second Street PowerPlant.He has never made any recommendations with respect tohiring, discharging, or disciplining of employees, nor has he beentold that he has such authority.Under all the circumstances, we findthat the three shift engineers are not supervisory employees withinthe meaning of our customary definition.Chief engineersThenight chief engineer at the Second Street Power Plant 5is incharge of the plant during the night shift.He keeps all the equip-ment in order, starts and stops turbines and generators, maintainsproper electrical voltage, and keeps a log of meter readings.He isassisted by a shift engineer and a fireman.He reports such ineffi-ciency and lack of attention on the part of employees on his shiftwhich affect the safety of the plant to his immediate superior, thechief engineer operating on the day shift, as well as the maintenancesuperintendent and the plant superintendent.He testified that heunderstands his duties to be those of an operating engineer in chargeof a shift, limited by the requirements of his license and the licenselaws, which place the responsibility for the operation and, safety ofthe plant, employees, and equipment on the engineer in charge of a2 Albert Kisko.2 E. Sutter.* J. McGovern.2John Kisko. INTERNATIONAL-PLAINFIELD MOTOR COMPANY95plant.Theday chief engineer at the Front Street Power Plant"operates this plant during the day shift.He supervises a fireman,and a coal passer and millwright,*1 arranges for, and issues in-structions to the night shift engineer,to take charge of the plantduring his absence.He interviews applicants for firemen positions,and, apparently, his advice has frequently been followed by the Com-pany.Theday chief engine)- at the Second Street Power Plant 7operates this plant during the day shift.He supervises a shiftengineer and five other employees.He also checks and signs timecards.He passes on the qualifications of applicants for positions asfiremen and apparently his favorable opinion frequently, if not al-ways, has been followed by their employment by the Company.Reports of the chief engineers concerning the unreliability of em-ployees under their supervision have been followed by the transfer,forced resignation, or discharge of the employees involved.Underall the circumstances, we are convinced that they are supervisory em-ployees within the meaning of our customary definition.Accord-ingly, we shall exclude the chief engineers from the unit.We find that all engineers of the Company classified as shift en-gineers, excluding engineers classified as chief engineers, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby6George C. Hadley4C. B Freeland. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with International-PlainfieldMotor Company, Plainfield, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-Aselves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,Local No. 343, CIO, for the purposes of collective bargaining.